Filed 5/7/20 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                 2020 ND 86

In the Interest of A.T., Minor Child


State of North Dakota,                                Petitioner and Appellee
      v.
A.T., child, T.T., mother,                                       Respondents
      and
J.T., father,                                      Respondent and Appellant



                                No. 20200092

Appeal from the Juvenile Court of Ward County, North Central Judicial
District, the Honorable Connie S. Portscheller, Judicial Referee.

AFFIRMED.

Per Curiam.

Nathan A. Wersal, Assistant State’s Attorney, Minot, N.D., for petitioner and
appellee; submitted on brief.

Kyle R. Craig, Minot, N.D., for respondent and appellant; submitted on brief.
                              Interest of A.T.
                               No. 20200092

Per Curiam.

[¶1] J.T. appeals from a juvenile court order terminating his parental rights
to A.T. On appeal, J.T. argues the juvenile court erred in terminating his
parental rights because its findings that A.T. was deprived and the deprivation
was likely to continue were clearly erroneous. We conclude the juvenile court’s
findings are supported by clear and convincing evidence, are not clearly
erroneous, and support the termination of J.T.’s parental rights. We
summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Lisa Fair McEvers
     Gerald W. VandeWalle
     Daniel J. Crothers
     Jerod E. Tufte




                                      1